In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00351-CV

IN THE MATTER OF T.R.                     §    On Appeal from 323rd District Court

                                          §    of Tarrant County (323-103805-16)

                                          §    September 27, 2018

                                          §    Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s commitment order. The commitment order is modified

by deleting “Article 61.084, V.A.T.H.R.C.” and replacing it with “Texas Human

Resources Code Section 245.151.” It is ordered that the juvenile court’s judgment and

the commitment order as modified are affirmed.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Elizabeth Kerr__________________
                                        Justice Elizabeth Kerr